IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-913

                                           No. COA22-160

                                    Filed 29 December 2022

     Durham County, No. 18 CVS 3806

     ANTHONY TERRY, Plaintiff,

                  v.

     PUBLIC SERVICE COMPANY OF NORTH CAROLINA, INCORPORATED, and
     WILLIAM V. LUCAS, Defendant.


           Appeal by Plaintiff from order entered 21 September 2021 by Judge Orlando

     F. Hudson, Jr., in Durham County Superior Court. Heard in the Court of Appeals 10

     August 2022.


           Poyner Spruill LLP, by Steven B. Epstein, and Hendren Redwine & Malone,
           PLLC, by J. Michael Malone, for the Plaintiff-Appellant.

           Haywood, Denny & Miller LLP, by Robert E. Levin, for the Defendant-Appellee.


           JACKSON, Judge.


¶1         Anthony Terry (“Plaintiff”) appeals from the trial court’s order granting

     summary judgment in favor William V. Lucas (“Defendant”). For the reasons detailed

     below, we reverse the order of the trial court.

                                      I.     Background

¶2         On 15 September 2006, Plaintiff’s wife, Stephanie Terry, entered into a written

     lease with Defendant for the rental of a three-bedroom, one-bathroom residential
                         TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                                           2022-NCCOA-913

                                          Opinion of the Court



     property located at 1007 Colfax Street, in Durham, North Carolina. Mrs. Terry,

     Plaintiff, and their two sons moved into the home on or around that date. The home

     contained a crawl space where the water heater and furnace were located. The

     furnace was located under the home’s single bathroom.

¶3         In January 2017, Plaintiff and his family were on their way back from taking

     their oldest son to college when Mrs. Terry received a phone call from her brother,

     Charles Jones, to inform her that Mr. Jones saw a Public Service Company of North

     Carolina (“PSNC”)1 truck and fire truck at Plaintiff’s home. Mr. Jones also told Mrs.

     Terry that Plaintiff’s neighbor reported smelling natural gas near Plaintiff’s home.

     When Plaintiff and Mrs. Terry returned from their trip there was no one at their

     home and they received no follow-up information from PSNC, Defendant, or the fire

     department.

¶4         In March 2017, Plaintiff smelled natural gas while in the front yard of his

     home. In the same month, a neighbor informed Plaintiff that she smelled natural gas

     around Plaintiff’s home.       In mid-March 2017, the fire department and PSNC

     technicians came to Plaintiff’s house after a report from someone in the neighborhood

     about the smell of gas. PSNC technicians used what Plaintiff identified as “leak

     detectors” around the manhole covers near Plaintiff’s house in addition to around the




           1   PSNC has been dismissed from this suit and is no longer a party.
                       TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                                          2022-NCCOA-913

                                         Opinion of the Court



     meter at Plaintiff’s home. A PSNC technician informed Plaintiff at that time that

     they did not identify any leaks around the fitting of the meter.

¶5         On 13 April 2017, Plaintiff and Mrs. Terry were at home when Plaintiff walked

     into the bathroom at approximately 6:00 p.m. Immediately as Plaintiff turned on the

     light, there was an explosion.      This explosion caused Plaintiff to catch on fire,

     resulting in burns over much of his body. Plaintiff was in a coma at the burn center

     at the University of North Carolina at Chapel Hill Hospital from April 2017 until

     mid-August 2017. On 21 September 2017, Plaintiff was discharged from the hospital.

     Following his release, Plaintiff returned to the hospital on a bi-weekly, then monthly

     basis until he was fully released from care at the end of 2018. Plaintiff continues to

     suffer constant pain in his legs and feet, nerve damage in his left hand, and is bed-

     bound for most of his daily life.

¶6         After the explosion, the floor of Plaintiff’s bathroom was removed for

     replacement, revealing a severely rusted and corroded pipe leading from the gas

     meter to the home’s furnace. Defendant had not conducted an inspection of the

     home’s furnace, the pipes leading from the gas meter, or any other part of the property

     since the time that Plaintiff and his family moved into the home in 2005. Defendant

     did conduct a move-out inspection after the prior residents left and before Plaintiff

     and his family moved in; however, that inspection did not involve Defendant going in

     the crawl space to examine the furnace or the pipes leading from the gas meter.
                        TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                                          2022-NCCOA-913

                                         Opinion of the Court



¶7           On 18 September 2018, Plaintiff initiated this action in Durham County

       Superior Court asserting claims of negligence against PSNC. On 2 April 2019,

       Plaintiff filed his First Amended Complaint, with the consent of PSNC, adding

       Defendant and asserting claims of negligence, violation of the North Carolina

       Residential Rental Agreements Act (“RRAA”), and breach of warranty of habitability.

       On 13 July 2020, Plaintiff filed his Second Amended Complaint, alleging violation of

       North Carolina’s RRAA, breach of warranty of habitability, negligence, and

       negligence per se against Defendant. Plaintiff filed a notice of voluntary dismissal of

       PSNC on 31 August 2021.

¶8           On 14 July 2021, Defendant filed a motion for summary judgment.

       Defendant’s motion came on for hearing on 20 September 2021, before the Honorable

       Orlando F. Hudson, Jr., in Durham County Superior Court. By order dated 21

       September 2021, the trial court granted Defendant’s motion for summary judgment.

¶9           Plaintiff timely filed and served written notice of appeal on 7 October 2021.

                                         II.   Analysis

¶ 10         Plaintiff makes four arguments on appeal: (1) genuine issues of material fact

       preclude summary judgment in Defendant’s favor on Plaintiff’s common law

       negligence claim; (2) genuine issues of material fact preclude summary judgment in

       Defendant’s favor on Plaintiff’s claim for violation of the RRAA; (3) genuine issues of

       material fact preclude summary judgment in Defendant’s favor on Plaintiff’s
                        TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                                          2022-NCCOA-913

                                         Opinion of the Court



       negligence per se claim; and (4) genuine issues of material fact preclude summary

       judgment in Defendant’s favor on Plaintiff’s breach of the implied warranty of

       habitability claim.

¶ 11         We hold that Plaintiff has made a sufficient forecast of admissible evidence on

       these claims, and that summary judgment in Defendant’s favor was therefore

       improper.

       A. Standard of Review

¶ 12         “In a ruling for summary judgment, the court does not resolve issues of fact

       and must deny the motion if there is a genuine issue as to any material fact.” Ragland

       v. Moore, 299 N.C. 360, 363, 261 S.E.2d 666, 668 (1980). The movant bears the burden

       of showing “that there is no triable issue of fact and that he is entitled to judgment

       as a matter of law.” Id. “All inferences of fact must be drawn against the movant

       and in favor of the nonmovant.” Lord v. Beerman, 191 N.C. App. 290, 293, 664 S.E.2d

       331, 334 (2008). “[S]ummary judgment is rarely appropriate in negligence cases.”

       Nick v. Baker, 125 N.C. App. 568, 571, 481 S.E.2d 412, 414 (1997). A trial court’s

       grant of summary judgment is reviewed de novo on appeal. Hensley v. Nat’l Freight

       Transp., Inc., 193 N.C. App 561, 563, 668 S.E.2d 349, 351 (2008). Under de novo

       review, this Court considers the matter anew without deference to the trial court’s

       rulings. Parker v. Glosson, 182 N.C. App. 229, 231, 641 S.E.2d 735, 737 (2007).

       B. Common Law Negligence
                        TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                                          2022-NCCOA-913

                                         Opinion of the Court



¶ 13         Plaintiff first argues that there are triable issues of fact as to his common law

       negligence claims because there was evidence that Defendant had constructive notice

       of the alleged hazardous condition and was negligent in failing to warn of or repair

       the condition. We agree.

¶ 14         Under the ordinary rules of negligence, a landlord may be held liable for

       personal injury to his tenants if he “knew, or in the exercise of ordinary care should

       have known” that the defect or unsafe condition exists but fails to correct it. Brooks

       v. Francis, 57 N.C. App. 556, 560, 291 S.E.2d 889, 891 (1982) (emphasis added).

       Whether a party exercised ordinary care is typically a question for the jury. See Green

       v. Wellons, Inc., 52 N.C. App. 529, 534, 279 S.E.2d 37, 41 (1981) (finding that

       summary judgment was inappropriate where the “defendant’s own evidentiary

       material contains testimony from which a jury could find that the unsafe condition

       had existed for such time that [the] defendant should have known of it.”).

¶ 15         Here, evidence was introduced that Defendant had not performed any

       inspection of Plaintiff’s property during the entirety of Plaintiff’s lease—a period of

       more than 11 years. Defendant also testified at his deposition that, at the time the

       tenants prior to Plaintiff moved out of the property, he conducted a “move out

       inspection,” but that this inspection did not involve an examination of the furnace or

       pipes located in the crawl space under the bathroom. Further, in the summer of 2016,

       Defendant saw debris in Plaintiff’s backyard and became upset at how the property
                        TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                                          2022-NCCOA-913

                                         Opinion of the Court



       was being maintained. However, despite his concerns, Defendant did not conduct

       inspections of any other portions of the property to make sure they were being

       appropriately maintained.

¶ 16         Defendant argues that Plaintiff is seeking for us to impose a duty to inspect on

       landlords, and further that Plaintiff has provided no evidence showing that

       Defendant breached any duty of care owed by Defendant because Plaintiff never

       informed Defendant of a potential gas leak. We disagree.

¶ 17         Our holding here is not that there is a blanket duty to “inspect the living

       quarters or crawlspace of a tenant.” Rather, we are merely reaffirming the existing

       and repeatedly recognized common law duty that landlords must “use reasonable care

       in the inspection and maintenance of leased property.” Bradley v. Wachovia Bank &

       Trust Co., N.A., 90 N.C. App. 581, 585, 369 S.E.2d 86, 88 (1988). In this matter, there

       remains a question of fact for the jury as to whether Defendant’s choice to not inspect

       any part of Plaintiff’s property, including the natural gas heating system, or provide

       any regular maintenance of the natural gas heating system and related pipes was

       “reasonable care.”

       C. Violation of the RRAA

¶ 18         Plaintiff also argues that the trial court’s grant of summary judgment on his

       claim for violation of the RRAA was error because there is evidence that Defendant

       violated the statutory duty of care contained in the RRAA, specifically that Defendant
                        TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                                          2022-NCCOA-913

                                         Opinion of the Court



       failed to maintain the gas furnace and associated piping in a manner that was safe

       for tenant occupancy. We agree.

¶ 19         The RRAA creates a statutory duty to “[m]ake all repairs and do whatever is

       necessary to put and keep the premises in a fit and habitable condition.” N.C. Gen.

       Stat. § 42-42(a)(2) (2021); Martin v. Kilauea Props., LLC, 214 N.C. App. 185, 188, 715

       S.E.2d 210, 212 (2011). A breach of this duty is a breach of the implied warranty of

       habitability, discussed infra. In addition, “a violation of the duty to maintain the

       premises in a fit and habitable condition is evidence of negligence.” Brooks, 57 N.C.

       App. at 559, 291 S.E.2d at 891 (cleaned up).

¶ 20         Just as the evidence presented by Defendant and Plaintiff creates a question

       of fact about whether Defendant’s actions constituted “reasonable care,” that same

       evidence presents a jury issue about whether Defendant did “whatever necessary” to

       maintain the premises in a fit and habitable condition.

       D. Negligence Per Se

¶ 21         Plaintiff next asserts that the trial court improperly granted summary

       judgment in Defendant’s favor on Plaintiff’s negligence per se claim. Plaintiff

       contends that the Housing Code of the City of Durham (“the Housing Code”) is a

       statute enacted to protect the public and promote the general welfare of the public

       and that a triable issue of material fact existed about whether Defendant violated the

       Housing Code. We agree.
                           TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                                            2022-NCCOA-913

                                           Opinion of the Court



¶ 22          As a threshold matter, we reject Defendant’s argument that the Housing Code

       was not properly submitted to the trial court and that we may not consider them on

       appeal. The Housing Code complies with the requirements of N.C. Gen. Stat. §§

       160A-79(b)(1) and 160A-77 and are therefore properly before us.

¶ 23          The violation of a public safety statue or ordinance is negligence per se unless

       the statute states otherwise. Hart v. Ivey, 332 N.C. 299, 303, 420 S.E.2d 174, 177

       (1992). However, not all statutes or ordinances with general safety implications are

       subject to this rule. Mosteller v. Duke Energy Corp., 207 N.C. App. 1, 11, 698 S.E.2d

       424, 432 (2010). For a safety regulation to be adopted as a standard of care, the

       purpose of the regulation must be at least in part:

                     (a)   To protect a class of persons which includes the one
                     whose interest is invaded,

                     (b)     To protect the particular interest which is invaded,

                     (c)   To protect that interest against the kind of harm
                     which resulted, and

                     (d)   To protect that interest against the particular
                     hazard from which the harm resulted.


       Id. (cleaned up). If the violation of a safety statute or regulation is punishable as a

       criminal offense, this weighs in favor of the violation constituting negligence per se in

       a civil trial. Id. at 12, 698 S.E.2d at 432.
                          TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                                           2022-NCCOA-913

                                          Opinion of the Court



¶ 24         In Jackson v. Housing Authority of High Point, our Court held that a local

       ordinance regulating the maintenance of heater flues had an “obvious purpose” of

       protecting the lives and limbs of residents of affected buildings and was therefore a

       public safety ordinance. 73 N.C. App. 363, 369, 326 S.E.2d 295, 299 (1985). As the

       legislature had not provided otherwise, a violation of that ordinance constituted

       negligence per se. Id.

¶ 25         The Housing Code is a public safety statute, a violation of which would

       establish negligence per se. According to the legislative findings of the Housing Code,

       the Durham City Council found that:

                    [T]here exists in the city, housing which is unfit for human
                    habitation due to dilapidation, defects increasing the
                    hazards of fire, accidents or other calamities, lack of
                    ventilation, light or sanitary facilities and other conditions
                    rendering such housing unsafe or unsanitary or dangerous
                    or detrimental to the health or safety or otherwise inimical
                    to the welfare of the residents of the city and that a public
                    necessity exists to exercise the police powers of the city
                    pursuant to G.S. 160D-441 et seq., to cause the repair and
                    rehabilitation, closing or demolishing of such housing in
                    the manner herein provided.

       Durham, N.C., Ord. No. 14271, § 2, 6-4-2012. The sections that Plaintiff alleges were

       violated by Defendant are 10-234(e)(2), 10-234(g)(7), 10-234(h)(1), and 10-234(j)(1).

       Section 10-234(e)(2) provides:

                    (e)     Heating.

                    (2)     Central heating units.
                   TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                                    2022-NCCOA-913

                                   Opinion of the Court




             a.      Every central heating unit shall:

             1.     Have every duct, pipe or tube free of leaks and
             functioning properly to provide an adequate amount of
             heat or hot water to the intended place of delivery;

             2.     Be provided with proper seals between sections of
             hot air furnaces to prevent the escape of noxious fumes and
             gases into heat ducts;

             3.    Be properly connected to an electric circuit of
             adequate capacity in an approved manner if electrical
             power is required; and

             4.    Be provided with all required automatic or safety
             devices and be installed and operated in the manner
             required by the laws, ordinances and regulation of the city.

             b.    All liquid fuel used to operate any central heating
             unit shall be stored in accordance with the city’s fire
             prevention and building codes;

             c.    All gas and oil heating equipment installed on the
             premises shall be listed by a testing laboratory and shall
             be installed, including proper ventilation, in accordance
             with the applicable provisions of the North Carolina State
             Building Code.

Section 10-234(g)(7) provides:

             (g)     Structural standards.

             (7)     Floors.

             a.    Broken, overloaded, excessively decayed or sagging
             structural floor members are prohibited.
                   TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                                    2022-NCCOA-913

                                   Opinion of the Court



             b.    Structural floor members shall be supported on
             foundation walls and piers that are not deteriorated and
             perform the function for which they were intended.

             c.     Floor joists shall be supported on structural bearing
             members and shall not be made structurally unsound by
             deterioration.

             d.    Flooring shall be reasonably smooth, not rotten or
             worn through, and without holes or excessive cracks which
             permit outside air to penetrate rooms.

             e.      Flooring shall not be loose.

             f.    Split, splintered, or badly worn floor boards shall be
             repaired or replaced.

             g.     Floors in contact with soil shall be paved either with
             concrete not less than three inches thick or with masonry
             not less than four inches thick, which shall be sealed
             tightly to the foundation walls.

             h.   All laundry and kitchen floors shall be constructed
             and maintained so as to be impervious to water.

Section 10-234(h)(1) provides:

             (h)     Property maintenance.

             (1)     Structures.

             a.   Floors, walls, ceilings and fixtures shall be
             maintained in a clean and sanitary condition.

             b.     Every dwelling shall be maintained so as to prevent
             persistent excessive dampness or moisture on interior or
             exterior surfaces. Building materials discolored or
             deteriorated by mold or mildew or conditions that may
             contribute to mold, shall be cleaned, dried, and repaired.
                   TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                                   2022-NCCOA-913

                                  Opinion of the Court




Section 10-234(j)(1) provides:

             (j)     Plumbing Standards.

             (1)     General.

             a.    Every dwelling unit shall be connected to a city
             water supply and/or sanitary sewer system unless the
             dwelling unit is connected to a county approved water
             supply and/or sanitary sewer system.

             b.     All plumbing, water closets and other plumbing
             fixtures in every dwelling or dwelling unit shall be
             installed and maintained in good working condition and
             repair and in accordance with the requirements of this
             article and the applicable portions of the North Carolina
             State Building Code.

             c.    All plumbing shall be so maintained and used as to
             prevent contamination of the water supply through cross
             connections or back siphoning.

             d.     All fixtures, piping and other plumbing system
             components shall be in proper working condition with no
             leaks.

             e.    No fixtures shall be cracked, broken or badly
             chipped.

             f.    All water piping shall be protected from freezing by
             proper installation in enclosed or concealed areas or by
             such other means as approved by a city plumbing
             inspector.

             g.   At least one three-inch minimum size main
             plumbing vent shall be properly installed for each building.
                        TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                                          2022-NCCOA-913

                                         Opinion of the Court



                    h.    Soil and water lines shall be properly supported with
                    no broken or leaking lines.

                    i.     Access to all bathrooms shall be through a weather
                    tight and heated area.

                    j.     Every dwelling unit shall contain within a room
                    which affords privacy, a bathtub or shower in good working
                    condition which shall be properly connected to both hot and
                    cold water lines and to the public sanitary sewer or to an
                    approved sewage disposal system. The floor of such room
                    shall be made impervious to water to prevent structural
                    deterioration and any development of unsanitary
                    conditions.

                    k.     Clean nonabsorbent water-resistant material on
                    bathroom wall surfaces shall extend at least 48 inches
                    above a bathtub and 72 inches above the floor of a shower
                    stall. Such materials on walls shall form a watertight joint
                    with the bathtub or shower.

¶ 26         While the version of the Housing Code in effect at the time of Plaintiff’s

       initiation of this suit provided that a violation of the Housing Code constituted a

       misdemeanor and was punishable by a maximum fine of $500.00 and 30 days in jail,

       Durham, N.C., Ord. No. 14271, § 2, 6-4-2012, this section has since been amended to

       remove criminal liability for a violation of the Housing Code, Durham, N.C., Ord. No.

       15982, § 17, 8-1-2022.

¶ 27         The purpose of the Housing Code is explicitly to protect the occupants of

       affected buildings. The “welfare of the residents of the city” is paramount in the

       legislative findings. See Durham, N.C., Ord. No. 14271, § 2, 6-4-2012. Further, the
                         TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                                           2022-NCCOA-913

                                          Opinion of the Court



       relevant sections for this action regulate heating units, general structural standards,

       flooring standards, and plumbing—each of which is clearly designed to prevent

       structural breakdowns that could result in hazardous conditions for inhabitants. The

       plain language reveals that the Housing Code is designed to protect inhabitants, such

       as Plaintiff, of these dwellings, and prevent against injuries that may be caused by

       failure to maintain the required minimum standards.

¶ 28         Defendant does not appear to dispute that the Housing Code is a public safety

       statute or ordinance, but instead contests the existence of any evidence of a violation

       or notice of a violation. Defendant relies on our Court’s decision in Olympic Prods.

       Co. v. Roof Sys., 88 N.C. App. 315, 363 S.E.2d 367 (1988), in support of his contention

       that he may not be found negligent per se for a violation of the Housing Code in the

       absence of Plaintiff notifying him of a defect.

¶ 29         In Olympic Products, the code at issue was the North Carolina Building Code,

       not a city housing code. Id. at 326, 363 S.E.2d at 374. Our Supreme Court has

       enumerated specific conditions that must be satisfied for a building owner to be found

       negligent per se for a violation of the state Building Code: “(1) the owner knew or

       should have known of the Code violation; (2) the owner failed to take reasonable steps

       to remedy the violation; and (3) the violation proximately caused injury or damage.”

       Lamm v. Bissette Realty, Inc., 327 N.C. 412, 415, 395 S.E.2d 112, 114 (1990). Neither
                         TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                                           2022-NCCOA-913

                                          Opinion of the Court



       this Court nor our Supreme Court has extended these requirements to negligence per

       se in the context of a municipal housing code, and we decline to do so here.

¶ 30         There was a sufficient forecast of admissible evidence that Defendant violated

       the Housing Code such that summary judgment was improper.                    There was

       substantial testimony from both Plaintiff’s and Defendant’s witness depositions

       about the severely deteriorated nature of the pipe from which the natural gas leaked.

       Sam Pendergrass, identified by Plaintiff as a metallurgist expert retained to examine

       the pipe, testified at his deposition that “[a]s of April 13, 2017, the pipe was severely

       rusted and corroded and had several holes through which natural gas could have

       escaped.” When asked his opinion on the source of the corrosion on the pipe, Mr.

       Pendergrass responded that it was from moisture leaking on the pipe.                 Mr.

       Pendergrass also opined that it would take approximately seven years for the pipe to

       have corroded to the level that it was at when he examined it.

¶ 31         Daryl Greenberg, identified by Plaintiff as an expert with a background in real

       estate brokering, property management, and property management consulting,

       testified at his deposition that “[i]t would appear that the plumbing standards were

       not being maintained because they hadn’t been inspected, and they had not been

       functioning properly as the leaks that were occurring under the house apparently

       were the causation of the rusted gas line.”
                         TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                                           2022-NCCOA-913

                                          Opinion of the Court



¶ 32         Defendant questions the credibility of Plaintiff’s experts and argues that their

       testimony should be disregarded. Defendant supports this contention by alleging

       that Mr. Greenberg’s testimony was disregarded in an unrelated matter and that

       both he and Mr. Pendergrass attempt to create a duty not provided for by law. We

       are not persuaded.

¶ 33         “Expert testimony is admissible as long as the witness can be helpful to the

       jury because of his superior knowledge.” Federal Paper Bd. Co. v. Kamyr, Inc., 101

       N.C. App. 329, 334, 399 S.E.2d 411, 415 (1991). Further, “[q]uestions of expert

       credibility may not be resolved by summary judgment.”            Id.; See also City of

       Thomasville v. Lease-Afex, Inc, 300 N.C. 651, 657, 268 S.E.2d 190, 195 (1980) (expert

       credibility questions should be tested by the trier of fact).   In this case, the record

       shows that Mr. Greenberg and Mr. Pendergrass are sufficiently knowledgeable to

       express an opinion that may be helpful to the jury, particularly in light of the

       forgiving summary judgment standard.

¶ 34         Defendant testified at his deposition that he viewed the pipe after the explosion

       and that its condition was “pretty bad.” Defendant also conceded that, while he had

       not read and was not aware of the Housing Code, he agreed that a landlord should

       maintain their rental property in compliance with the Code. Defendant agreed that

       heating and plumbing units degrade over time and need to be maintained and
                          TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                                           2022-NCCOA-913

                                          Opinion of the Court



       repaired, but also testified that he had not performed an inspection of Plaintiff’s

       property in the 11 years that they had been leasing it.

¶ 35         This forecast of evidence, viewed in the light most favorable to Plaintiff,

       supports a finding of negligence per se. Summary judgment in favor of Defendant

       was therefore inappropriate on Plaintiff’s negligence per se claim.

       E. Breach of Implied Warranty of Habitability

¶ 36         Plaintiff’s final argument is that the trial court improperly granted summary

       judgment in Defendant’s favor on Plaintiff’s breach of implied warranty of

       habitability claim because there is evidence supporting Plaintiff’s contention that the

       defective gas pipe was observable upon reasonable inspection by Defendant, and that

       it violated the Durham Housing Code. Again, we agree.

¶ 37         The RRAA imposes certain duties on landlords and requires them to provide

       “fit premises.”    N.C. Gen. Stat. § 42-42(a)(1)-(4) (2021).   Specifically, the RRAA

       mandates that:

                    (a)     The Landlord shall:

                    (1)    Comply with the current applicable building and
                    housing codes[] . . . to the extent required by the operation
                    of such codes[.]

                    (2)   Make all repairs and do whatever is necessary to put
                    and keep the premises in a fit and habitable condition.

                    (3)    Keep all common areas of the premises in safe
                    condition.
                        TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                                          2022-NCCOA-913

                                         Opinion of the Court




                    (4)    Maintain in good and safe working order and
                    promptly repair all electrical, plumbing, sanitary, heating,
                    ventilating, air conditioning, and other facilities and
                    appliances supplied or required to be provided by the
                    landlord provided that notification of needed repairs is
                    made to the landlord in writing by the tenant, except in
                    emergency situations.

       Id.

             “The RRAA provides an affirmative cause of action to a tenant for recovery of

       rent due to a landlord’s breach of the implied warranty of habitability.” Stikeleather

       Realty & Invs. Co. v. Broadway, 242 N.C. App. 507, 516, 775 S.E.2d 373, 378 (2015).

¶ 38         Defendant contends that summary judgment was appropriate as Plaintiff did

       not forecast any evidence as to when the property became unfit. Further, Defendant

       asserts that there is no evidence that Defendant knew or had reason to know of any

       defect on the property and can therefore not be liable for breach of the implied

       warranty of habitability. We disagree.

¶ 39         While Defendant is correct that N.C. Gen. Stat. § 42-42(a)(4) requires written

       notification of defects in electrical, plumbing, sanitary, heating, ventilating, air

       conditioning, and other facilities supplied or required to be supplied by the landlord,

       we have held that such written notification is not required “if the repairs are

       necessary to put the premises in fit and habitable condition.” Surratt v. Newton, 99

       N.C. App. 396, 405, 393 S.E.2d 554, 559 (1990).          The question of whether the
                        TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                                          2022-NCCOA-913

                                         Opinion of the Court



       conditions requiring repairs render the premises in an unfit and uninhabitable

       condition is a question of fact for the jury, and therefore is inappropriate for

       disposition through summary judgment. See id. (where the jury found that “the

       conditions requiring repairs rendered the premises in unfit and uninhabitable

       condition,” no written notice was required of those conditions).

¶ 40         Further, Plaintiff presented sufficient evidence to show that Defendant failed

       to comply with N.C. Gen. Stat. §§ 42-42(a)(1) and (2), neither of which contain a

       written notice requirement. As discussed supra, there was deposition testimony

       offered by Plaintiff’s experts and by Defendant himself that the residence was not in

       compliance with the Housing Code, a violation of N.C. Gen. Stat. § 42-42(a)(1).

¶ 41         Defendant also testified that he had undertaken no inspection of the premises

       in the over 11 years that Plaintiff and his family lived there. N.C. Gen. Stat. § 42-

       42(a)(2) places an affirmative obligation on landlords to “do whatever is necessary to

       put and keep the premises in a fit and habitable condition.” Defendant is correct that

       the RRAA contains no mandate that inspections be conducted on any set interval.

       However, it remains a question for the jury whether failing to conduct any inspection

       of a residential property for over a decade is doing “whatever is necessary” to

       maintain the premises in compliance with the RRAA.

¶ 42         Our dissenting colleague theorizes that our decision will potentially allow law

       enforcement to “enter the homes of tenants to observe inspections by a landlord which
                        TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                                          2022-NCCOA-913

                                         Opinion of the Court



       may reveal contraband.” While we respect our colleague’s concern, we do not share

       it in this matter.   This opinion does not modify, or even touch on, the existing

       framework for searches of and seizures within rental properties. The Supreme Court

       of the United States has held that law enforcement may not search a tenant’s home

       based only on the consent of the landlord. Chapman v. United States, 365 U.S. 610,

       616-17 (1961) (“[S]earch and seizure without a warrant would reduce the Fourth

       Amendment to a nullity and leave tenants’ homes secure only in the discretion of

       landlords.”). We have affirmed this principle, holding that:

                    A law enforcement officer may conduct a valid search
                    without a warrant if consent to the search is given “by a
                    person who by ownership or otherwise is reasonably
                    apparently entitled to give or withhold consent to a search
                    of premises.” G.S. 15A-222(3). A tenant in possession of the
                    premises is such a person.

       State v. Reagan, 35 N.C. App. 140, 142, 240 S.E.2d 805, 807 (1978).

¶ 43         We have similarly held, in the context of a hotel room rental, that even where

       hotel management has a duty to exercise reasonable care in keeping the premises

       safe, a duty which may include an obligation to inspect a room for damages that may

       harm other guests, the exercise of that duty does not “excuse law enforcement from

       complying with the requirements of the Fourth Amendment.” State v. McBennett,

       191 N.C. App. 734, 742, 664 S.E.2d 51, 57 (2008). In McBennett, we held that law

       enforcements’ warrantless entry into an occupied hotel room was unlawful, even
                        TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                                             2022-NCCOA-913

                                           Opinion of the Court



       where the officers were accompanying hotel management in the exercise of their

       duties. Id. “[T]his implied permission to enter was limited to agents of the hotel in

       the performance of their duties and was an exception to [the] defendant’s general

       expectations of privacy which applied to others, including law enforcement, who were

       not performing duties on behalf of the hotel.” Id. at 739, 664 S.E.2d at 55-56. In so

       holding we noted that the rights of hotel tenants are analogous to the rights of the

       tenants of a house. Id. at 742, 664 S.E.2d at 57.

¶ 44         In this case, the lease between Plaintiff and Defendant already allows

       Defendant “to enter and inspect said premises at any and all reasonable times.” As

       we have stated above, our decision does not create a blanket duty for landlords to

       inspect their rental premises; rather, we hold that it is a question for the jury as to

       whether Defendant’s failure, over the course of 11 years, to exercise the right to

       inspect that he gave to himself in his lease with Plaintiff was reasonable and in

       compliance with the already existing statutory and common law framework for

       maintenance of rental properties.

                                      III.     Conclusion

¶ 45         For the aforementioned reasons, we reverse the trial court’s grant of summary

       judgment in Defendant’s favor and remand the case for further proceedings.

             REVERSED AND REMANDED.

             Judge MURPHY concurs.
         TERRY V. PUB. SERV. CO. OF NORTH CAROLINA, INC.

                         2022-NCCOA-913

                        Opinion of the Court



Judge CARPENTER dissents by separate opinion.
                No. COA22-160– Terry v. Pub. Serv. Co. of N.C., Inc.



                CARPENTER, Judge, dissenting.


¶ 46            The majority holds “Plaintiff has made a sufficient forecast of admissible

       evidence” on his claims of common law negligence, violation of the Residential Rental

       Agreements Act (the “RRAA”), negligence per se, and breach of implied warranty of

       habitability. Accordingly, the majority reversed and remanded the case to the trial

       court.

¶ 47            Because Plaintiff failed to forecast evidence showing that Defendant owed a

       duty to Plaintiff and that Defendant was on notice of dangerous conditions in the

       home, I disagree and respectfully dissent. For the reasons discussed below, I would

       hold the trial court did not err in granting Defendant’s motion for summary judgment

       and would thus affirm the trial court’s order granting summary judgment in favor of

       Defendant.

                                     I.   Standard of Review

¶ 48            This Court reviews the grant of summary judgment to determine

                      whether there is any genuine issue of material fact and
                      whether the moving party is entitled to a judgment as a
                      matter of law. Summary judgment is appropriate when
                      viewed in the light most favorable to the non-movant, the
                      pleadings, depositions, answers to interrogatories, and
                      admissions on file, together with the affidavits, if any, show
                      that there is no genuine issue as to any material fact and
                      that any party is entitled to a judgment as a matter of law.

       S.B. Simmons Landscaping & Excavating, Inc. v. Boggs, 192 N.C. App. 155, 164, 665

       S.E.2d 147, 152 (2008) (citations omitted); see also N.C. Gen. Stat. § 1A-1, N.C. R.
                                    TERRY V. PUB. SERV. CO. OF N.C., INC.

                                            2022-NCCOA-913

                                           CARPENTER, J., dissenting

       Civ. P. 56(c) (2021). The movant bears “the burden of showing that there is no triable

       issue of fact and that he is entitled to judgment as a matter of law.” Ragland v. Moore,

       299 N.C. 360, 363, 261 S.E.2d 666, 668 (1980) (citation omitted). “All inferences of

       fact must be drawn against the movant and in favor of the nonmovant.” Lord v.

       Beerman, 191 N.C. App. 290, 293, 664 S.E.2d 331, 334 (2008) (citation omitted).

¶ 49          Although “summary judgment is seldom appropriate in a negligence case,

       summary judgment may be granted in a negligence action where there are no genuine

       issues of material fact[,] and the plaintiff fails to show one of the elements of

       negligence.” Lavelle v. Schultz, 120 N.C. App. 857, 859, 463 S.E.2d 567, 569 (1995)

       (citations omitted), disc. rev. denied, 342 N.C. 656, 467 S.E.2d 715 (1996); see Croker

       v. Yadkin, Inc., 130 N.C. App. 64, 67, 502 S.E.2d 404, 406 (explaining summary

       judgment is appropriate when “it is shown the defendant had no duty of care to the

       plaintiff . . . .”), disc. rev. denied, 349 N.C. 355, 525 S.E.2d 449 (1998).

¶ 50          A trial court’s grant of summary judgment is reviewed de novo on appeal.

       Hensley v. Nat’l Freight Transp., Inc., 193 N.C. App 561, 563, 668 S.E.2d 349, 351

       (2008) (citation omitted). Under de novo review, this Court considers the matter

       “anew” without “deference to the trial court’s rulings[.]” Parker v. Glosson, 182 N.C.

       App. 229, 231, 641 S.E.2d 735, 737 (2007) (citations omitted).

                                           II.   Analysis

       A. Common Law Negligence
                                   TERRY V. PUB. SERV. CO. OF N.C., INC.

                                           2022-NCCOA-913

                                         CARPENTER, J., dissenting

¶ 51         First, the majority concludes there are genuine issues of material fact as to

       Plaintiff’s common law negligence claim “because there was evidence that Defendant

       had constructive notice of the alleged hazardous condition and was negligent in

       failing to warn of or repair the condition.” In support of this conclusion, the majority

       cites Defendant’s knowledge of debris in Plaintiff’s backyard. The majority also

       concludes that Defendant’s failure to perform an inspection of Plaintiff’s property

       during the lease period creates a question for the jury as to whether Defendant

       exercised reasonable care; however, no duty to inspect the interior of the private

       living space of a tenant exists in our common law negligence jurisprudence absent

       the landlord’s knowledge of a dangerous condition. I further disagree that overgrown

       grass and debris in the backyard served to put Defendant on notice as to the

       dangerous conditions of the corroded natural gas pipe or plumbing above the furnace.

       There is no reasonable nexus between the innocuous conditions occurring in the

       backyard and the apparently dangerous and hidden conditions occurring in the

       crawlspace of the home. Defendant had no duty to inspect the property without being

       put on notice, or otherwise having reason to know, of a hazardous condition.

¶ 52         To establish a prima facie action for negligence at common law, a plaintiff must

       show: “(1) that there has been a failure to exercise proper care in the performance of

       some legal duty which defendant owed to plaintiff under the circumstances in which

       they were placed; and (2) that such negligent breach of duty was a proximate cause
                            TERRY V. PUB. SERV. CO. OF N.C., INC.

                                    2022-NCCOA-913

                                  CARPENTER, J., dissenting

of the injury.” Collingwood v. Gen. Elec. Real Est. Equities, Inc., 324 N.C. 63, 66, 376

S.E.2d 425, 427 (1989) (citation omitted). If no legal duty exists between a plaintiff

and a defendant, there can be no liability. Inman v. City of Whiteville, 236 N.C. App.

301, 303, 763 S.E.2d 332, 333–34 (2014).          Traditionally, North Carolina has

considered a tenant to be an invitee of the landlord, and “the liability of a landlord

for physical harm to its tenant depends on if it knows of the danger.” Prince v. Wright,

141 N.C. App. 262, 271, 541 S.E.2d 191, 198 (2000) (citation omitted). Therefore, “[a]

landlord owes a duty to an invitee to use reasonable care to keep the premises safe

and to warn of hidden dangers, but he is not an insurer of the invitee’s safety.” Id. at

271, 541 S.E.2d at 198 (citation omitted and emphasis in original). Landlords owe a

duty to make repairs and fix hazardous conditions “about which they kn[o]w or ha[ve]

reason to know” exist. Id. at 271, 541 S.E.2d at 198; see also Robinson v. Thomas,

244 N.C. 732, 736–37, 94 S.E.2d 911, 915 (1956) (holding the landlord was not liable

to the tenant for the tenant’s injuries where the tenant complained of a crack in the

floor but did not notify the landlord that the crack was dangerous); Bradley v.

Wachovia Bank & Trust Co., N.A., 90 N.C. App. 581, 585, 369 S.E.2d 86, 88 (1988)

(holding landlord did not have a duty to tear down the walls of a rented house for

purposes of inspection without notice of a hazardous condition). “If the landlord is

without knowledge at the time of the letting of any dangerous defect in the premises,

he is not responsible for any injuries which result from such defect.” Robinson, 244
                                  TERRY V. PUB. SERV. CO. OF N.C., INC.

                                          2022-NCCOA-913

                                         CARPENTER, J., dissenting

       N.C. at 736, 94 S.E.2d at 914 (citation omitted).

¶ 53         Here, there is no evidence that Defendant was aware, or had reason to know,

       of a plumbing leak above the furnace or that the water leak caused the natural gas

       pipe to corrode. The liability of the landlord depends on whether the landlord knows

       of the danger, and in this case, Defendant did not know or have reason to know of the

       danger. See Bradley, 90 N.C. App. at 585, 369 S.E.2d at 88. Defendant did not have

       reason to know of the corroded pipe because he never received any complaint from

       Plaintiff about the gas heating system, nor did he know of any fire department or

       Public Service Company of North Carolina, Inc. (“PSNC”) investigation into natural

       gas smells around the rental home. See Robinson, 244 N.C. at 736, 94 S.E.2d at 914.

¶ 54         It is noteworthy that Plaintiff did not plead that he informed or otherwise put

       Defendant on notice of the alleged defects and hazardous conditions. In fact, Plaintiff

       plead bare conclusory allegations in his complaint, not based upon information and

       belief, indicating Defendant “knew or should have known” that the water pipe was

       leaking on to the gas pipe. He further alleges the “defective conditions” were “known

       or knowable” by Defendant; however, this is not the standard used in North Carolina

       for establishing a duty on the part of a landlord. See Prince, 141 N.C. App. at 271,

       541 S.E.2d at 198. Plaintiff provides no factual basis as to why Defendant would have

       known of the leak, nor did Plaintiff establish that Defendant was under a duty—

       recognized in this State—to inspect the property. Additionally, in Plaintiff’s response
                                      TERRY V. PUB. SERV. CO. OF N.C., INC.

                                               2022-NCCOA-913

                                             CARPENTER, J., dissenting

       to Defendant’s requests for admissions, Plaintiff contradicts the allegations in his

       complaint that Defendant “knew or should have known” of the dangerous conditions

       and admits Defendant’s knowledge of the facts and circumstances leading up to the

       explosion were “unknown” to Plaintiff.

¶ 55             Finally, an inspection of the bathroom may have revealed the gas pipe’s

       condition because in the light most favorable to the nonmovant, it was visible through

       a hole in the floor, but Defendant had no reason and no duty to conduct an inspection

       without knowledge of any possibly hazardous condition. See Prince, 141 N.C. App. at

       271, 541 S.E.2d at 198. The record reveals Defendant regularly asked Plaintiff how

       things were at the rental home, and Plaintiff always told Defendant things were

       “fine.”

¶ 56             Because there is no evidence Defendant had actual or constructive notice of the

       dangerous conditions, I conclude Defendant did not owe a duty to Plaintiff to warn of

       or correct the conditions. See Prince, 141 N.C. App. at 271, 541 S.E.2d at 198; see also

       Robinson, 244 N.C. at 736, 94 S.E.2d at 915. Accordingly, I would hold the trial court

       did not err in granting Defendant summary judgment on the common law negligence

       claim because Defendant did not owe Plaintiff a duty to repair or warn of dangers

       without actual or constructive knowledge that the defect existed. See S.B. Simmons

       Landscaping & Excavating, Inc., 192 N.C. App. at 164, 665 S.E.2d at 152.

¶ 57             The majority is inventing a duty to inspect the interior living space of a tenant’s
                                  TERRY V. PUB. SERV. CO. OF N.C., INC.

                                          2022-NCCOA-913

                                         CARPENTER, J., dissenting

       residential premises and placing that duty upon the landlord. This is an endeavor

       better suited for the Legislature. By creating this duty to inspect, there are many

       questions that will necessarily require an answer, including, but not limited to:

                    (1) How often must the landlord inspect the interior living
                    space of a tenant?;

                    (2) How often may a landlord inspect the interior living
                    space of a tenant?;

                    (3) What is the scope of the inspection that must be
                    conducted?;

                    (4) What may be included in the inspection pursuant to the
                    duty created by the majority?;

                    (5) Who may conduct these inspections? Can the landlord
                    delegate the duty to a property manager or other third
                    party?;

                    (6) Can a party authorized to inspect be joined by a law
                    enforcement officer?;

                    (7) Can the duty to inspect be delegated to law
                    enforcement? (If so, the warrant requirement to enter one’s
                    home in the residential tenant setting is practically moot);

                    (8) Does the duty to inspect apply to government-owned
                    public housing?;

                    (9) Does the duty to inspect apply to dorms and apartments
                    owned by colleges and universities? If so, can campus police
                    conduct the inspections?;

                    (10) Can furniture be moved and closets, doors, and
                    cabinets be opened during the inspection?

¶ 58         The duty to inspect created by this majority opinion falls outside the

       protections of our Constitution against unreasonable searches as the “inspections”
                                   TERRY V. PUB. SERV. CO. OF N.C., INC.

                                           2022-NCCOA-913

                                          CARPENTER, J., dissenting

       are judicially permitted and required, apparently without limitation.

       B. Violation of the RRAA

¶ 59         Next, the majority concludes the trial court’s grant of summary judgment on

       Plaintiff’s claim for violation of the RRAA was in error because “Defendant failed to

       maintain the gas furnace and associated piping in a manner that was safe for tenant

       occupancy.”   I disagree with this conclusion because Plaintiff failed to show he

       complied with the statute by providing Defendant with written notice of the needed

       repairs.

¶ 60         The RRAA creates a statutory duty of care between landlords and their tenants

       and requires landlords to “make all repairs and do whatever is necessary to put and

       keep the premises in a fit and habitable condition.” Prince, 141 N.C. App. at 270, 541

       S.E.2d at 198 (quoting N.C. Gen. Stat. § 42-42(a)(2)). Under the RRAA, a landlord is

       required to “[m]aintain in good and safe working order and promptly repair . . .

       heating [units and other facilities] provided that notification of needed repairs is made

       to the landlord in writing by the tenant[.]” N.C. Gen. Stat. § 42-42(4) (2021) (emphasis

       added). The RRAA allows a tenant to recover rent based on “a landlord’s breach of

       the implied warranty of habitability.” Stikeleather Realty & Invs. Co. v. Broadway,

       241 N.C. App. 152, 161, 772 S.E.2d 107, 114 (2015). “However, the statute requires

       that a landlord must have knowledge, actual or imputed, or be notified of a hazard’s

       existence before being held liable in tort.” DiOrio v. Penny, 331 N.C. 726, 729, 417
                                  TERRY V. PUB. SERV. CO. OF N.C., INC.

                                          2022-NCCOA-913

                                         CARPENTER, J., dissenting

       S.E.2d 457, 459 (1992) (citing N.C. Gen. Stat. § 42-42(a)(4)); see also Stikeleather

       Realty & Inv. Co., 241 N.C. App. at 163, 772 S.E.2d at 115 (holding landlord was not

       liable for defective carbon monoxide detectors because landlord did not know, or have

       reason to know, they were not in working order).

¶ 61         Here, Plaintiff failed to forecast evidence showing Defendant received written

       notification from Plaintiff regarding the conditions of the gas furnace and related

       piping.   See N.C. Gen. Stat. § 42-42(a)(4).     To the contrary, the record reveals

       Defendant regularly asked Plaintiff how things were at the rental home, and Plaintiff

       always told Defendant things were “fine.” Therefore, I conclude Defendant did not

       violate the RRAA. See N.C. Gen. Stat. § 42-42(4). Accordingly, I would hold the trial

       court did not err in granting Defendant summary judgment on Plaintiff’s RRAA

       claim. See S.B. Simmons Landscaping & Excavating, Inc., 192 N.C. App. at 164, 665

       S.E.2d at 152.

       C. Negligence Per Se

¶ 62         Third, the majority concludes summary judgment in Defendant’s favor was

       inappropriate because “a triable issue of material fact existed about whether

       Defendant violated the Housing Code.”          The majority declined to extend the

       requirements for establishing violation of a state building code to that of a municipal

       housing code. I conclude these conditions are equally applicable to building and

       housing codes.
                                     TERRY V. PUB. SERV. CO. OF N.C., INC.

                                             2022-NCCOA-913

                                            CARPENTER, J., dissenting

¶ 63         To make out a prima facie claim for negligence per se, a plaintiff must

       establish:

                    (1) a duty created by a statute or ordinance; (2) that the statute or
                    ordinance was enacted to protect a class of persons which includes
                    the plaintiff; (3) a breach of the statutory duty; (4) that the injury
                    sustained was suffered by an interest which the statute protected;
                    (5) that the injury was of the nature contemplated in the statute; and
                    (6) that the violation of the statute proximately caused the injury.

       Asher v. Huneycutt, 2022-NCCOA-517, ¶ 22 (citation omitted). “The general rule in

       North Carolina is that the violation of a [public safety statute] constitutes negligence

       per se.” Stein v. Asheville City Bd. of Educ., 360 N.C. 321, 326, 626 S.E.2d 263, 266

       (2006) (citation omitted). A public safety statute imposes a duty on a defendant for

       the protection of others. Id. at 326, 626 S.E.2d at 266. Violations of a housing or

       building code constitute negligence per se because both ordinances promote the safety

       of the public. See Lassiter v. Cecil, 145 N.C. App. 679, 684, 551 S.E.2d 220, 223 (2001).

¶ 64         Our Supreme Court has enumerated specific conditions, or elements, that

       must be satisfied for a building owner to be found negligent per se for a violation of

       the North Carolina Building Code: “(1) the owner knew or should have known of the

       Code violation; (2) the owner failed to take reasonable steps to remedy the violation;

       and (3) the violation proximately caused injury or damage.” Lamm v. Bissette Realty,

       Inc., 327 N.C. 412, 415, 395 S.E.2d 112, 114 (citing Olympic Products Co. v. Roof

       Systems, Inc., 88 N.C. App. 315, 329, 363 S.E.2d 367, 375, disc. rev. denied, 321 N.C.

       744, 366 S.E.2d 862 (1988)).
                                  TERRY V. PUB. SERV. CO. OF N.C., INC.

                                            2022-NCCOA-913

                                           CARPENTER, J., dissenting

¶ 65         I disagree with the majority’s refusal to conclude the specific conditions, or

       elements, that must be satisfied for an owner to be found negligent per se under the

       state building code do not equally apply to a municipal housing code violation. See

       Olympic Products Co., 88 N.C. App. at 329, 363 S.E.2d at 375; Lamm, 327 N.C. at

       415, 395 S.E.2d at 114. North Carolina law requires a landlord to “[c]omply with the

       current applicable building and housing codes . . . .” N.C. Gen. Stat. § 42-42(a)(1)

       (2021). The Legislature did not create separate duties for compliance with building

       and housing codes, and I can discern no logical reason why this Court should create

       separate duties where the Legislature has addressed the issue and chose not to do so.

       Therefore, the requirements for establishing negligence per se, set out by this Court

       in Olympic Products and cited by our Supreme Court in Lamm, should apply to

       building and housing codes alike.

¶ 66         In this case, Defendant cannot be found liable for negligence per se because the

       notice condition is not satisfied. See Olympic Products Co., 88 N.C. App. at 329, 363

       S.E.2d at 375; Lamm, 327 N.C. at 415, 395 S.E.2d at 114. Accordingly, I would hold

       the trial court did not err in granting Defendant summary judgment on the

       negligence per se claim. See S.B. Simmons Landscaping & Excavating, Inc., 192 N.C.

       App. at 164, 665 S.E.2d at 152.

       D. Breach of Implied Warranty of Habitability

¶ 67         Finally, the majority concludes the trial court erred in granting summary
                                   TERRY V. PUB. SERV. CO. OF N.C., INC.

                                           2022-NCCOA-913

                                         CARPENTER, J., dissenting

       judgment in favor of Defendant with respect to Plaintiff’s breach of implied warranty

       of habitability claim “because there is evidence supporting Plaintiff’s contention that

       the defective gas pipe was observable upon reasonable inspection by Defendant, and

       that it violated the Durham Housing Code.” As discussed above, Defendant did not

       owe a duty to inspect the gas pipe without notice of its defective condition.

¶ 68         “Tenants may bring an action for breach of the implied warranty of

       habitability, seeking rent abatement, based on their landlord’s noncompliance with

       [N.C. Gen. Stat. §] 42-42(a).” Surrat v. Newton, 99 N.C. App. 396, 404, 393 S.E.2d

       554, 558–59 (1990) (citation omitted). Our Court has stated that N.C. Gen. Stat. §

       42-42(a)(4) “require[s] written notification of needed repairs involving electrical,

       plumbing, sanitary, heating, ventilating, air conditioning, and other facilities and

       appliances supplied or required to be supplied by the landlord”; however, written

       notice is not required for “needed repairs if the repairs are necessary to put the

       premises in a fit and habitable condition or if the conditions constitute an emergency.”

       Id. at 405, 393 S.E.2d at 559 (tenant established a prima facie case of breach of

       implied warrant of habitability and provided verbal notice to landlord of needed

       repairs). This does not obviate the requirement that a tenant must give notice to the

       landlord of the repair that is needed to put the premises in a fit and habitable

       condition. See DiOrio, 331 N.C. at 729, 417 S.E.2d at 459; see also N.C. Gen. Stat. §

       42-42(a)(4).
                                  TERRY V. PUB. SERV. CO. OF N.C., INC.

                                           2022-NCCOA-913

                                         CARPENTER, J., dissenting

¶ 69         The majority correctly states the RRAA imposes certain duties on landlords to

       provide “fit premises.” The majority then concludes there was sufficient evidence

       “Defendant knew or had reason to know of any defect on the property” and thus

       violated N.C. Gen. Stat. § 42-42(a). Here, the record contains ample evidence that

       Plaintiff did not provide Defendant with notice of the issues with, or concerns about,

       hazardous conditions. Defendant did not have notice an inspection was warranted.

       See Prince, 141 N.C. App. at 271, 541 S.E.2d at 198. Therefore, Defendant cannot be

       liable for repairs of which he had no knowledge were needed. See id. at 271, 541

       S.E.2d at 198. Accordingly, I would hold the trial court did not err in granting

       Defendant summary judgment on the breach of implied warranty of habitability

       claim. See S.B. Simmons Landscaping & Excavating, Inc., 192 N.C. App. at 164, 665

       S.E.2d at 152.

¶ 70         It appears the majority is judicially creating a duty of a landlord to inspect that

       is not established by statue or common law. Under the approach to this case taken

       by the majority, law enforcement could potentially partner with landlords “for safety

       and/or accountability purposes” to enter the homes of tenants to observe the

       inspections by a landlord which may reveal contraband.           That “public service”

       provided by law enforcement may well result in many lawful seizures and arrests

       that would otherwise be unlawful or not permitted absent probable cause to enter the

       home. This newly created duty poses the risk of severely undermining the
                                   TERRY V. PUB. SERV. CO. OF N.C., INC.

                                              2022-NCCOA-913

                                          CARPENTER, J., dissenting

       constitutional protections of residential tenants, to the exclusion of those fortunate

       enough to own their homes, to be free from searches of their homes without probable

       cause and the issuance of a search warrant.

                                       III.     Conclusion

¶ 71         For the foregoing reasons, I disagree with the majority’s conclusion that

       genuine issues of fact existed as to Plaintiff’s four claims, and I respectfully dissent.

       I would hold the trial court did not err in granting Defendant’s motion for summary

       judgment. Accordingly, I would affirm the Order.